Citation Nr: 0216014	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 29, 1998, 
for the award of a 30 percent rating for weak feet with 
painful callosities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1950 to 
July 1953 and from December 1954 to February 1961.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant filed a claim for an increased rating for 
his service-connected weak feet with painful callosities in 
June 1995, which was denied in a January 1996 rating decision 
that became final when he did not file a timely appeal of 
that decision following notification thereof later in January 
1996.  

2.  Following the final January 1996 rating decision, a claim 
for an increased rating for weak feet with painful 
callosities was received on July 29, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 1998, 
for a 30 percent rating for weak feet with painful 
callosities are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(o) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the November 1998 rating decision and 
the April 2000 statement of the case (SOC) of the evidence 
necessary to substantiate his claim for an increased rating 
for his service-connected weak feet with painful callosities, 
and of the applicable laws and regulations (also set forth in 
a February 2000 SOC).  Additionally, at a March 2002 Video 
Conference hearing, the appellant was informed as to the 
evidence necessary for VA to grant his claim.  He indicated 
that he had additional evidence pertaining to his claim, and 
he was provided an additional period of time to submit such 
evidence.  Additionally, along with a copy of the November 
1998 rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision and the 
SOCs, along with those in the March 2002 Video Conference 
hearing, adequately informed the appellant of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  He was afforded a VA feet examination in July 2001.  
The Board notes that the appellant presented testimony 
regarding his claim at a March 2002 Video Conference hearing, 
and indicated at the time that he would attempt to obtain and 
submit additional evidence to support his claim.  However, he 
has not submitted the evidence he referenced at the hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has continuously prosecuted a 
June 1995 claim for an increased rating for his service-
connected weak feet with painful callosities, and, therefore, 
the effective date for the award of a 30 percent rating for 
the disorder should be the date of receipt of his June 1995 
claim, which was June 8, 1995.  

On June 8, 1995, the RO received a claim from the appellant 
for an increased rating for his service-connected weak feet 
with painful callosities.  Another request for an increased 
rating was received in November 1995.  The claim was denied 
by a January 1996 rating decision, of which the appellant was 
notified in January 1996.  Review of the claims file shows 
that the appellant did not submit an appeal of the January 
1996 rating decision within one year after receiving 
notification thereof.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 U.S.C. 
A. § 7105(a); 38 C.F.R. § 20.200.  Governing statutory and 
regulatory provisions stipulate that a claimant has one year 
from the date of notice of an adverse RO rating decision in 
which to indicate disagreement therewith; otherwise, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a).  Because the evidence fails to demonstrate that 
the appellant timely filed an appeal of the January 1996 
rating decision, that rating decision became final.  

Following the final January 1996 rating decision, the next 
claim for entitlement to an increased rating for the 
appellant's service-connected weak feet with painful 
callosities was received by VA on July 29, 1998.  Except as 
provided in paragraph (o)(2) of this section and 38 C.F.R. § 
3.401(b), the effective date of a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  For disability compensation, an 
effective date will be assigned from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date.  Otherwise, the effective date will be 
the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) & (2).  

The appellant provided testimony at his March 2002 Video 
Conference hearing to the effect that he timely appealed the 
January 1996 rating decision (filed an NOD) and also 
submitted a timely substantive appeal after receiving an SOC 
on his June 1995 claim for an increased rating for his 
bilateral foot disorder.  The Board member conducting the 
hearing granted the appellant 45 days to submit additional 
evidence to support his contentions.  However, no evidence 
has subsequently been received from the appellant.  

Review of the claims file does not show that VA received an 
NOD from the appellant following the January 1996 rating 
decision, or that an SOC was issued with regard to that 
claim.  Therefore, because the evidence of record shows (1) 
that the appellant's June 1995 claim for an increased rating 
for his service-connected weak feet with painful callosities 
became final when he did not timely appeal the January 1996 
denial of the claim, and (2) that the next claim for the 
benefit was received on July 29, 1998, the Board finds that 
the July 29, 1998, effective date for the grant of a 30 
percent rating for the bilateral foot disorder is proper 
under 38 C.F.R. § 400(o).  Because the preponderance of the 
evidence is against the appellant's claim for an earlier 
effective date for the award of the 30 percent rating, the 
provisions of 38 U.S.C.A. § 5107, which mandate resolution of 
reasonable doubt in favor of the veteran when the evidence is 
in equipoise, are not applicable.  


ORDER

An effective date earlier than July 29, 1998, for the award 
of a 30 percent rating for weak feet with painful callosities 
is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

